internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------- -------------------------------------------------- ---------------------------------- ------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-165188-02 date date - legend grantor original trust date date x date child child date trust a_trust b date court date date state date date trust c trust d date dear sir ------------------------------- ----------------------------------------------------------------------- ------------------ ------------------------- -------- --------------------------- -------------------------- -------------------------------- ------------------ --------------------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------------------- ------------------------ ----------------------- -------------------------------------- ----------------- ------------------- ------------ ----------------- ---------------------- -------------------------------- -------------------------------- -------------------------- article first of the original trust agreement provides that the trust income shall this is in response to your letter dated date and prior correspondence article third paragraph of the original trust agreement provides that after the plr-165188-02 requesting rulings under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code grantor created original trust an inter_vivos_trust on date original trust was restated in its entirety by an amended trust agreement on date no additions actual or constructive have been made to original trust after date be paid to grantor during grantor’s life distribution of certain specific bequests discretionary distributions of the trust income may be payable to grantor s children in equal parts up to dollar_figurex per year until the child reaches the age of thirty after that the child is entitled to her proportionate share of the entire trust income in no event may the amount_paid to a child exceed her proportionate share of the income as long as other children of the grantor are living or have died leaving issue surviving at the end of the calendar_year any portion of the trust income not paid shall be added to the trust principal on the death of the last survivor of grantor s children all the income of the trust estate shall immediately become principal of the trust estate article third paragraph of the original trust agreement provides that on the death of the last survivor of grantor s children the residue of the trust estate shall be distributed to the lawful issue then living of the grantor s children then deceased equally and by representation in default of issue as to any of grantor s children the interest of the child shall accrue equally to the brothers and sisters of the deceased child living at the time of distribution and to the lawful issue of any brother or sister who shall have theretofore died article third paragraph of the original trust agreement provides that anything contained to the contrary notwithstanding the trustee with the consent and approval of the advisers to the trustee is authorized and directed at any time and from time to time during the continuance of the trust to expend part of the income and of the principal of the share or shares of the trust estate to which any remote issue of the grantor for the time being shall be presumptively entitled as the trustee with the consent and approval of the advisers to the trustee in their uncontrolled discretion shall deem proper for the support maintenance education use and benefit of the presumptive beneficiary and or pay the same to the beneficiary or his or her parent or guardian without being liable to see to the application thereof and except as above provided the part of the trust estate as the trustee shall see fit may be accumulated and at any time or from time to time thereafter be distributed and paid out as income or in its discretion added to and invested with the principal plr-165188-02 grantor died on date survived by child and child original trust became irrevocable on her death on date after grantor s death the trustee divided original trust into two separate shares that were subsequently separately administered trust a and trust b_trust a was administered for the benefit of child and trust b was administered for the benefit of child the trustee obtained separate tax identification numbers for the shares and filed separate tax returns no principal was ever distributed from either trust child died on date after child 1's death the trustee petitioned court for instructions because it concluded that the provisions of paragraph under article third may require some portion of the trust a income be accumulated for later distribution to the issue of both children the parties to the petition which included guardians ad litem for minor and unborn beneficiaries filed cross motions for summary_judgment the matter was fully briefed and argued in court court issued its decision on date and its final order on date holding that the separate trust accounts created on date constitute one trust account namely the original trust the original trust should be administered and ultimately distributed as a single trust accordingly one-half of the income from the account should be distributed to child at the end of each calendar_year during her lifetime the other half of the income must under the language of the original trust agreement be added back into the principal of the trust for the ultimate benefit of the issue of both child and child finally the court held that the trustee may with the approval and consent of the advisers to the trustee distribute income and principal from the original trust to the presumptive beneficiaries of the original trust during child 2's lifetime court s decision was affirmed by the state supreme court on date order and subsequently entered into lengthy negotiations to avoid additional litigation in particular the questions of who is a presumptive beneficiary and how is a presumptive beneficiary’s share to be calculated for purposes of discretionary principal distributions were left open as a result of the negotiations the parties reached a settlement agreement among other things the settlement included the formal division of the trust into two separate trusts one each for the benefit of child and child and their respective issue court approved the settlement agreement on date court s date order however prevents implementation of the settlement agreement until a private_letter_ruling has been received from the internal_revenue_service that the implementation will not result in adverse income gift estate or generation-skipping_transfer_tax consequences to the trust or the beneficiaries additional changes were made to the settlement agreement during the private_letter_ruling process the terms of the new settlement agreement are reflected in the proposed amended order discussed below each of the parties to the settlement agreement has agreed to the changes made during the private_letter_ruling process the terms of the settlement agreement are described in the proposed amended order paragraph of the proposed amended order provides that the original trust will be divided into two separate trusts trust c and trust d trust c will benefit child 1's the parties disagreed as to the appropriate way to implement court s date paragraph of the proposed amended order provides that the trustee has paragraph of the proposed amended order provides that the income from paragraph of the proposed amended order provides that the income from plr-165188-02 family and trust d will benefit child and her family each separate trust shall be equal in value as of date trust d will be paid to child during her lifetime upon child 2's death trust d will be distributed to the then living issue of child by right of representation in the event that there are no living issue of child at the time of her death trust d shall be distributed to the then living issue of child by right of representation trust c will be accumulated and added to trust c principal during child 2's lifetime there shall be an annual distribution to trust d from trust c equal to one-half of the income from trust c the distribution amount upon the death of child trust c shall be distributed to the then living issue of child by right of representation in the event that there are no living issue of child at the time of child 2's death trust c shall be distributed to the then living issue of child by right of representation determined that in order to provide child 2’s family with a reasonable income in accordance with state law the trustee will distribute from the principal of trust c such amount if any as may be necessary in order for the distribution amount to be not less than one percent of the fair_market_value of trust c determined as of the last business_day of the year preceding the year in which distribution of the distribution amount occurs and trustee is authorized to make distributions accordingly nothing in this paragraph or in any future state legislation that might afford the trustee a so-called power to adjust shall be interpreted to require the trustee to take any_action in regard to the distribution amount other than authorized herein nor shall anything in this paragraph preclude the trustee from taking such other or further action in regard to the distribution amount paragraph of the proposed amended order provides that during child 2's lifetime grantor s remote issue may receive discretionary distributions of principal solely out of the trust for the benefit of the child of grantor who is the remote issue s ancestor paragraph of the proposed amended order provides that except as may be otherwise provided in the order or by further order of the court each of trust c and trust d shall be held administered and distributed under the terms of the original trust of the original trust into trust a and trust b in accordance with the terms of the proposed amended order will not affect the status of original trust or the resulting trusts as exempt from the generation-skipping_transfer_tax under b a of the tax_reform_act_of_1986 no taxable gift will be made by any party as a result of the implementation of the proposed amended order and neither the original trust nor the trustees of original trust have requested the following rulings division sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable plr-165188-02 any beneficiary will realize gain_or_loss as a result of compliance with the terms of the proposed amended order ruling distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 the grantor’s generation therefore distributions from original trust may be subject_to the generation-skipping_transfer_tax in the present case original trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies the trustees represent that no additions have been made to the original trust after date original trust therefore is exempt from the generation- skipping transfer_tax pursuant to sec_26_2601-1 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the sec_26_2601-1 provides rules for determining when a modification potential beneficiaries include individuals who are two or more generations below sec_26_2601-1 provides that a court-approved settlement of a bona the interests of all the parties to the settlement agreement including the based on the facts submitted and the representations made and pursuant to plr-165188-02 settlement is within the range or reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between litigating parties and reflects the parties’ assessments of the relative strengths and their positions is a settlement that is within the range of reasonable outcomes interests of any unborn heirs have been represented in the litigation and negotiations that preceded the proposed settlement agreement the terms of the proposed settlement agreement are based on arms-length negotiations among all the interested parties to a bona_fide controversy and fairly reflect the relative merits of the claims made by the parties sec_26_2601-1 we conclude that the settlement agreement as proposed will not affect the exempt status of the original trust or cause the resulting trusts trust a and trust b to lose exempt status for generation-skipping_transfer_tax purposes furthermore implementation of the settlement agreement will not result in a transfer of property that will subject original trust or the resulting trusts or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 ruling gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated sec_25_2511-1 of the gift_tax regulations states that any transaction in sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_2511 provides that subject_to certain limitations the gift_tax applies whether an agreement settling a dispute is effective for gift_tax purposes as stated above all the parties who hold an interest in the original trust based on the information submitted and the facts as described in the various based on the information submitted a bona_fide controversy existed between the plr-165188-02 court documents a bona_fide controversy existed between the parties pertaining to the administration of original trust during the time period between the death of child and the death of child the date court opinion held that presumptive beneficiaries were eligible to receive discretionary distributions during that time but acknowledged that ambiguity existed as to who was a presumptive beneficiary and how a presumptive beneficiary’s share should be calculated including any unborn heirs have been represented in the litigation and negotiations that preceded the proposed settlement agreement the terms of the proposed settlement are based on arms-length negotiations among all the interested parties parties pertaining to the administration of the original trust between the death of child and child specifically it is unclear which remote beneficiaries were eligible to receive discretionary distributions as presumptive beneficiaries and how each presumptive beneficiary’s share should be calculated the parties have agreed to divide the trust into a share for each child of grantor and that child’s remote issue distributions will be made from trust c to trust d in order to comply with the requirements of the date court order after the division of the original trust the remote issue of child will be eligible to receive discretionary distributions of principal from trust c during child 2’s lifetime the remote issue of child will be eligible to receive discretionary distributions of principal from trust d during child 2’s lifetime the terms of the settlement agreement are reflective of the rights of the parties under applicable state law that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude that implementation of the proposed settlement agreement will not cause the parties to the settlement agreement to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 ruling sec_61 provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale or other exchange of property shall be recognized that the gain_or_loss realized from the conversion of property into cash or from the sec_1_1001-1 of the income_tax regulations provides as a general_rule sec_1001 provides that the gain from the sale_or_other_disposition of in the present case under the terms of the original trust and on the basis of plr-165188-02 exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional interest such an exchange is a disposition under sec_1001 an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite the critical determination is whether there is a change in the actual legal entitlements see also revrul_56_437 1956_2_cb_507 other information submitted by the trustee’s representative - as well as specific representations made by the trustee we conclude that there is no significant or material_change in the actual legal entitlements of the original trust as compared to the contemplated altered administration of that trust the language in the proposed amended order does not affect the entitlements of the parties in_kind or extent child and the respective issue of child and child will possess the same income and remainder interests before and after establishment of the new court-ordered trust arrangements consequently because the interests of the beneficiaries will not materially change no gain_or_loss will be realized under sec_61 or sec_1001 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-165188-02 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely james f hogan james f hogan acting chief branch office of associate chief_counsel passthroughs special industries enclosure cc -------------------------------- copy for sec_6110 purposes ----------------------------------- ---------------- ------------------------------- --------------------------------------------------- ----------------------- -----------------------------
